TimliN, J.
(dissenting). The plaintiff, a foreign corporation, failed to comply with the requirements of sec. 17106, Stats. (1898), as amended by ch. 506, Laws of 1905, and ch. 275, Laws of 1907. These are statutes requiring it to file a copy of its articles of incorporation with the secretary of state, appoint the latter a resident agent, pay a fee, etc. It nevertheless entered into a contract with defendant under and pursuant to which plaintiff’s steam vessel, Tom Dowling, which is registered and licensed under the navigation laws and regulations of the United States, performed for defendant certain services in towing logs upon the waters of Lake Superior from one point or port in Wisconsin to another point or port in the same state. The contract declared upon may be considered a maritime contract. 1 Cyc. 834. The Wisconsin statutes above referred to declare void and nonenforceable in behalf of the foreign corporation all contracts made by it unless the corporation complies with these statutes. They *129also impose a penalty for transacting business in tbis state. Notwithstanding these statutes are general in their terms and include all contracts made by unlicensed foreign corporations, interstate commerce contracts are not within the general words of the statutes. Elwell v. Adder M. Co. 136 Wis. 82, 116 N. W. 882, and cases; Waters-Pierce Oil Co. v. Texas, 177 U. S. 28, 20 Sup. Ct. 518. Cf. Trade-mark Cases, 100 U. S. 82. This was necessary to uphold the constitutionality of the statute. Should the same statutes be held to cover the case of a foreign corporation operating upon the waters of Lake Superior a registered and licensed vessel of the United States, so that it may contract for cargo or carriage between the ports of different states or between the ports of one state and those of Canada, but cannot carry or make a valid contract of carriage on these waters between two ports of the same state? I think not. Congress has extended its interstate commerce regulations further with reference to navigation and with reference to carriers upon navigable waters than it has with reference to other carriers of commerce. I think the statute as construed in the majority opinion interferes with the interstate commerce regulations of Congress, and that the statute should not cover or include the contract in question. If the vessel, notwithstanding it has complied with the federal regulations as to registry, enrolment,' and license, must also comply with the state regulations before it can make a contract of coastwise carriage from one port to another port in the same state, then the federal license is ineffective. This interstate carriage may be interfered with and rendered impossible or unprofitable if it cannot carry from port to port of the same state. To make navigation unprofitable is to make it impossible. The waters of the Great Lakes are in a sense high seas, international navigable waters, and to my mind it is entirely fallacious to argue that because certain facts present in Lord v. Steamship Co. 102 U. S. 541, are not present in this case, therefore this case is not subject to the *130rule of law applied in tbe Lord Oase. Tbe existence of certain'facts may justify or require a certain conclusion, but it does not follow that the nonexistence of these facts will justify tbe opposite conclusion. Other facts may furnish support to the conclusion. I think we should hold that the contract in question here was not affected by the state statutes above referred to. This view is further supported by the fact that the statutes in question (Laws of 1905, ch. 506) exempt railroad corporations from their provisions. Hence in order to be equal and uniform in their operation they must exempt carriers by water. So far as they deny the equal protection of the laws to persons between whom there exists no reasonable ground of distinction or classification for the purpose of the act, the statute would be invalid. The result of the majority decision will, I fear, be that this plaintiff or others having like contracts will proceed in the courts of admiralty, where the contract may be held valid and enforceable, and thus give us a class of contracts invalid in the state courts but valid in the federal courts. The Daniel Ball, 10 Wall. 557; R. S. of U. S. § 4318; Harmon v. Chicago, 147 U. S. 396, 13 Sup. Ct. 306; U. S. v. Rodgers, 150 U. S. 249, 14 Sup. Ct. 109; Lord v. Steamship Co. 102 U. S. 541; Gibson v. U. S. 166 U. S. 269, 17 Sup. Ct. 578; Rutz v. St. Louis, 7 Fed. 438; Frost v. Washington Co. R. Co. 96 Me. 76, 51 Atl. 806, 59 L. R. A. 68; Prentice & Egan, Commerce Clause, 98, 137, 167, 326.